


117 HR 2971 IH: Foreign National Firearms Background Check Enhancement Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2971
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Crist (for himself, Mr. Rutherford, and Mrs. Demings) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 18, United States Code, to require an alien lawfully admitted to the United States under a nonimmigrant visa to obtain the approval of the Attorney General before receiving a firearm, and for other purposes.


1.Short titleThis Act may be cited as the Foreign National Firearms Background Check Enhancement Act. 2.Requirement that alien lawfully admitted to the United States under a nonimmigrant visa obtain the approval of the Attorney General before receiving a firearm (a)In generalSection 922(y) of title 18, United States Code, is amended—
(1)in paragraph (2)— (A)by striking all that precedes subparagraph (B) and inserting the following:

(2)ExceptionsSubsections (d)(5)(B) and (g)(5)(B) do not apply to the transfer or other disposition of a firearm to, or the possession or receipt of a firearm by, an alien who has been lawfully admitted to the United States under a nonimmigrant visa, if— (A) (i)the alien has obtained a valid waiver issued by the Attorney General under paragraph (3), and, in the case of a transfer or other disposition, the transferor has received a copy of the waiver and verified the validity of the waiver with the Attorney General; and
(ii)the alien— (I)is admitted to the United States for lawful hunting or sporting purposes or is in possession of a hunting license or permit lawfully issued in the United States; or
(II)has resided in the United States for a continuous period of not less than 180 days before the date on which the petition is submitted under this paragraph;;  (B)in each of subparagraphs (B) and (C), by inserting the alien is before an official; and
(C)in subparagraph (D), by inserting the alien is before a foreign; and (2)in paragraph (3)—
(A)in subparagraph (A)— (i)in the matter preceding clause (i), by striking subsection and inserting subsections (d)(5) and; and
(ii)in clause (i), by striking (C) and inserting (B); (B)in subparagraph (B)—
(i)by striking under subparagraph (B) shall— and all that follows through (ii) and inserting shall; (ii)by striking , absent the application of subsection (g)(5)(B),; and
(iii)by inserting (d) or before (g); (C)in subparagraph (C), by striking subsection and inserting subsections (d)(5)(B) and; and
(D)by adding at the end the following:  (D)Validity of waiverA waiver issued under this paragraph shall be valid for a term set by the Attorney General, which shall be not longer than 1 year from the date the petition for the waiver is approved..
(b)Effective dateThe amendments made by subsection (a) shall take effect 180 days after the date of the enactment of this Act.  